Citation Nr: 1129673	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979, and from November 1979 to December 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

This case was most recently before the Board in January 2011 when a claim for an increased rating for the Veteran's service-connected residuals of a fractured left wrist was denied.  The Board remanded for further development the Veteran's claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (indicating that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation).  The Appeals Management Center (AMC)/RO was instructed to review the claims file and ensure that all notification and development action required by the VCAA was completed.  The requested development was completed and in June 2011 the AMC/RO issued a Supplemental Statement of the Case (SSOC) denying entitlement to a TDIU.  The case is once again before the Board.  


FINDING OF FACT

1.  The Veteran is currently service connected for the residuals of a fractured left wrist, rated as 10 percent disabling.

2.  The medical and other evidence of record does not indicate that the residuals of Veteran's fractured left wrist, alone, render him unable to secure or follow a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West & Supp. 2010); 38 C.F.R. §§  3.102, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the AMC/RO in correspondence dated in January 2011.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the same January 2011 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

Next, VA has a duty to assist a veteran in the development of his claim. This duty includes assisting him in the procurement of pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained VA treatment records. In addition, although the September 2006 VA examination did not address the effects of the Veteran's left wrist on his occupation.  However, additional pertinent information were obtained at his February 2010 VA examination.  The Board finds the above VA examination reports and opinions, in combination with each other, to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's employability in relation his service-connected disability.  Moreover, as will be described in more detail below, the Veteran has not provided the Board with any additional information which would warrant an additional VA examination to be completed or which is sufficient to refer his claim for extra-schedular consideration at this time. 

The Board notes that neither examiner appears to have had an opportunity to review the Veteran's claims file.  Such is not necessarily a fatal flaw.  Indeed, the February 2010 examiner noted that he had reviewed the Veteran's VA records, presumably in their electronic format, which are the only treatment records pertaining to his left wrist.  There are no pertinent private treatment records on file.  Thus, other than written statements, which the examiner essentially took into account when they recorded the Veteran's complaints and history, there was no evidence in the record pertaining to his left wrist disability that was not considered by the examiner.  The Board therefore finds the February 2010 examination report to be adequate for rating purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), (held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. TDIU

The Veteran contends that his service-connected residuals of a fractured left wrist are of such severity that it renders him unemployable and thus he is entitled to a total disability rating.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2010).  Permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2010).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id. 

Here, the Veteran's service-connected residuals of a fractured left wrist are rated as 10 percent disabling.  The Veteran is not service connected for any other disability.  Thus, on its face, entitlement to a TDIU on a schedular basis is not warranted.

Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension (C&P) Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board cannot assign an extra-schedular evaluation for TDIU in the first instance.  38 C.F.R. § 4.16(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's C&P Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Consequently, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, such that a referral to the Director of the C&P Service is required.

In this case, the Veteran has indicated that he believes himself to be unemployable due to his left wrist.  See March 2007 notice of disagreement.  The Board has also considered a February 2010 VA examiner's determination that the Veteran's residuals of a fractured left wrist had significant effects on his usual occupation.  The VA examiner indicated that his disability resulted in decreased mobility, decreased manual dexterity, problems with lifting and carrying, weakness or fatigue and pain.  However, the Board notes that the VA examiner did not opine that the Veteran was unemployable due to his service-connected left wrist; rather, he merely stated that this would result in the Veteran being assigned different duties.  The Board notes that the Veteran, at the time of his examination, attributed his unemployment to a brain aneurysm.  At a September 2006 VA examination, the Veteran reported that he had been disabled since 1999 and had had an aneurysm.  He reported that his wrist, as far as daily activities, everything he does, he does with his right hand.  He stated that he could not really do much of anything with his left hand.  The Board parenthetically notes that the Veteran reported he was right-handed at that time.  The totality of the evidence fails to support the assignment of a TDIU based on the Veteran's left wrist disability. 

As noted above, in the January 2011 decision, after the Board initially found that the Veteran had raised the issue of entitlement to a TDIU, the Board remanded the TDIU issue to the AMC/RO for proper development and adjudication.  This included providing the Veteran with a VA Form 21-8940 (Veteran Application for Increased Compensation Based on Unemployability).  In this instance, the AMC provided the Veteran with the appropriate VCAA notice, which included a VA Form 21-8940, in January 2011, and requested that the Veteran return the VA Form 21-8940 with the appropriate information. 

The VA Form 21-8940 is required for a grant of TDIU.  The information supplied by the Veteran on this form is the basis for development of evidence to support the claim when rating claims for TDIU. See M21-1 MR, PART IV, Subpart ii, CH. 2, Section F, 25(a).  The VA Form 21-8940 is utilized to provide evidence regarding his current employment status, his employment history, and other information necessary for adjudication of a TDIU claim.  Id.  The Veteran has not responded or provided the VA with the appropriate information necessary to adjudicate the claim for TDIU.  

The Veteran's failure to complete and submit the VA Form 21-8940 does not necessarily result in a denial of his appeal.  However, the information requested in that form is clearly necessary to properly consider the claim.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, while there is some evidence suggesting that the Veteran is unemployable due to his service-connected left wrist, the Veteran has not provided the minimum evidence necessary to allow the Board to refer his claim to the Director of the C&P Service.  

Thus, for the reasons discussed above, a referral to the Director of the C&P Service for assessment of TDIU under 38 C.F.R. § 4.16(b) is inappropriate.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against the claim for TDIU, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


